Title: 21st.
From: Adams, John Quincy
To: 


       All dined at the Marquis de la Fayette. There was a considerable company, mostly composed of Americans. We saw two of the Marquis’s children; he has three; but the other is out at nurse at Versailles. His son is called George Washington: about 4 years old, a very pretty child: the Legislature of the State of Connecticut have lately made his father and him, citizens of that State. The Marquis’s youngest daughter is named Virginia. Madame is a very agreeable woman, and has a pleasing countenance: She is extremely fond of her husband and children, which is a most uncommon circumstance: especially as when they were married, neither of them was more than 12 years old: She told my father that Mrs. Jay, did not like the french Ladies. “Ni moi, non plus.” And that if Monsr. le Marquis goes to America again, she will go with him. The Marquis brought with him from America, a young Gentleman, of the age of about 14: his name is Colwel and his father was barbarously murdered by the British, during the War in New Jersey.
      